DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 11/12/2021, with respect to the 112(b) rejection of claim 27 have been fully considered and are persuasive.  The 112(b) rejection is withdrawn. 
Applicant’s arguments, see pages 7-10, filed 11/12/2021, with respect to the 103 rejections of claim 1 & dependents have been fully considered and are persuasive.  The 103 rejections of claims 1, 4-5, 7-11, 25-28 are withdrawn. 
Allowable Subject Matter
Claims 1, 4-5, 7-11, 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical computed tomography system comprising a device manifold supported by said frame and disposed parallel to said first plane, wherein the device manifold further comprises a microfluidic module comprising at least one imaging chamber having an inlet to receiving an object and an outlet for dispensing the object, wherein the imaging chamber comprises a plurality of microelectrodes configured to induce rotation of the object as a result of an induced dipole moment in the object; a first optical train connected to said first platform and disposed along said second axis, the first optical train comprising a light source that delivers light to the object and a camera configured to receive an emission signal from the object; a second optical train connected to said second platform and disposed along said second axis, the second optical train comprising a light source that delivers light to the object and a camera configured to receive transmitted light from the object, in combination with the rest of the limitations of the claim.
As to claim 29, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical computed tomography system comprising a device manifold supported by said frame and disposed parallel to said first plane, wherein the device manifold further comprises a microfluidic module comprising at least one imaging chamber having an inlet to receiving an object and an outlet for dispensing the object, wherein the imaging chamber comprises a plurality of microelectrodes configured to induce rotation of the object as a result of an induced dipole moment in the object; a first optical train directly connected to said first platform and disposed along said second axis, the first optical train comprising a light source that delivers light to the object and a camera configured to receive an emission signal from the object; and a second optical train directly connected to said second platform and disposed along said second axis, the second optical train comprising a light source that delivers light to the object and a camera configured to receive transmitted light from the object, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877